Title: To Alexander Hamilton from Nathaniel Hazard, [11 October 1791]
From: Hazard, Nathaniel
To: Hamilton, Alexander



[New York, October 11, 1791]
Sir

My Friend Robert Fearon Esquire, will have the Honor of delivering this to you. He is the Nephew of John Foxcroft Esquire, the late British Post Master General. He has Business in Virginia to transact, respecting the Affairs of a Coll. Mercer, in which the President of the United States had some personal Agency, so far back as 1773.
He wished to know from me, in what Mode he could with most Propriety, introduce private Business, to so distinguished a public Character. I advised him to get a Line from some of his numerous respectable Acquaintances, to the Secretary of the Treasury, whose Politeness to his Countrymen of all Ranks, who wish Access to him, would doubtless be readily extended to an European Gentleman.
When we were together at Philadelphia, he learned from me, that I had paid my Respects, Sir to you, as a revered, former Fellow Citizen, & had received those Civilities, which are uniformly shewn to all such of them, as waited upon you for your Commands.
Mr. Fearon’s Selection of me, as a Favor to him, is what I should wish for as an Honor, if personal Acquaintance would warrant it.
To a Desire solely, of gratifying the Wish of a Gentleman in a strange land, I am indebted for both the Occasion, & the Honor of, subscribing myself, at this Time,
With the highest Respect   Sir   Your most obedient, & very humble servant

Nathl. Hazard
New york 11th. Octor. 1791

